Quillian, Judge.
The appellee filed a claim against the appellant on an unconditional promissory note. The appellant filed an answer in which he alleged: (1) that there was a failure of consideration; (2) that the payment of the note was conditional. Held:
1. "It is true, of course, that the maker of a note when sued, has the right to show by parol, if he can, a want or failure of consideration, but he will not be allowed to prove that his obligation to pay was dependent or conditional upon the promisee’s compliance with a prior or contemporaneous agreement not expressed in the note, unless the execution of the note was induced by fraud, accident, or mistake.” Lee v. Garland, 208 Ga. 251 (1) (66 SE2d 223), and cases therein cited.
Therefore, it was not error to exclude parol evidence which would have changed the unconditional promissory note into a conditional obligation.
2. While the appellant argues that he was not allowed to introduce evidence as to a failure of consideration, the evidence excluded was in regard to the extrinsic condition precedent and not to a failure of consideration.

Judgment affirmed.


Jordan, P. J., and Evans, J., concur.

Hilliard & Head, H. Garland Head, III, for appellant.
Carnes & White, James A. White, Jr., for appellee.